Citation Nr: 0013267	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased rating for traumatic arthritis 
of the thoracic spine, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased rating for facial scars, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.T.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to May 
1962.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action in July 1996, the RO confirmed and continued the 10 
percent evaluations then in effect for each of the veteran's 
service-connected disabilities.  Subsequently, based on the 
receipt of additional evidence, including the veteran's 
testimony at a hearing in June 1997, a hearing officer, in a 
rating decision in September 1997, assigned a 20 percent 
evaluation for traumatic arthritis of the thoracic spine, 
effective February 1996.  In AB v Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service connected condition, the RO 
and the Board are required to consider entitlement to all 
available ratings for that condition.  Since the veteran 
continues to argue that an even higher evaluation is 
warranted, the Board will consider this issue.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran has severe limitation of motion of the dorsal 
spine.

3. There is no competent medical evidence of unfavorable 
ankylosis of the thoracic spine.

4. The veteran's facial scars are no more than moderately 
disfiguring.


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for traumatic arthritis 
of the thoracic spine is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5288 (1999).

2. A rating in excess of 10 percent for facial scars is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected thoracic 
spine disability and his facial scars that are within the 
competence of a lay party to report are sufficient to 
conclude that his claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski,      2 
Vet. App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
hospitalized in December 1958 when, while walking, he was hit 
by a car from the back.  After he regained consciousness, he 
complained of back pain.  There were numerous abrasions over 
the face.  He reported severe pain in the region of T-2 and 
T-3.  An X-ray of the dorsal spine revealed no evidence of 
compression.  Additional X-rays were suggested.  The 
pertinent impression was lacerated wound of the face, with no 
artery or nerve involvement.  He was again hospitalized for 
unrelated complaints in February 1960.  It was noted that he 
had had a chronic backache since the accident in December 
1958.  An examination revealed some back tenderness to 
percussion in the midline of the lower back.  

The veteran was afforded a Department of Veterans Affairs 
(VA) examination in February 1965.  He described recurrent 
pain in the upper dorsal region of the spine.  An examination 
showed normal range of motion of all the joints with a 
complaint of pain in the upper dorsal region with anterior 
flexion of the cervical spine.  There were multiple old 
laceration scars, well healed, over the forehead and scalp.  
These were barely visible.  The largest of the scars measured 
approximately 2 1/2 inches and ran transverse to the right side 
of the forehead.  There were two other scars, with one 
measuring 2 inches and the other approximately 1 inch.  In 
addition, there were multiple smaller scars, minimally 
depressed and not adherent to the underlying tissues.  An X-
ray revealed no evidence of old or recent fractures of the 
dorsal spine.  The diagnoses were old healed laceration scars 
of the forehead and scalp and no evidence of old or recent 
fractures of the dorsal spine on X-ray.

Based on the evidence summarized above, the RO, by rating 
action dated March 1965, granted service connection for scars 
of the forehead and scalp, and assigned a 10 percent 
evaluation.  This rating has remained in effect since then.  
In addition, the RO denied service connection for residuals 
of a back injury.

The veteran was again afforded an examination by the VA in 
April 1986.  He described the in-service injury.  He reported 
constant pain in the area of the third, fourth and fifth 
vertebrae.  An examination disclosed that moderate pressure 
palpation over the fifth and sixth thoracic vertebrae 
produced sudden, sharp radiating pain around to the right 
anterior chest wall and sternum.  Range of motion was not 
tested as the veteran was quite uncomfortable.  The 
assessment was chronic thoracic pain with radiculopathy 
component, status post motor vehicle accident.  An addendum 
shows the results of an X-ray, which revealed changes 
consistent with early degenerative joint disease of the 
thoracic spine.  

Based on the above evidence, the RO, by rating action dated 
July 1986, granted service connection for traumatic arthritis 
of the thoracic spine, and assigned a 10 percent evaluation 
under the provisions of Diagnostic Codes 5010-5291 (1999).  
This rating remained in effect for many years.

VA outpatient treatment records, dated between February 1996 
and May 1997, have been associated with the claims folder.  
In February 1996, the veteran complained of back pain that 
was getting worse.  The assessment was back pain.  When he 
was seen in March 1996, it was reported that an X-ray of the 
thoracic spine the previous month revealed mild thoracic 
spondylosis.  The assessment was chronic back pain with 
degenerative changes.

On VA examination in April 1996, it was noted that the scars 
on the veteran's face amounted to four papular-like lesions 
on the forehead and a small ulceration, perhaps 2 millimeters 
in diameter, that was healed, on the bridge of the nose.  
There was normal flexion and extension of the upper back.  
There was no deformity of the upper back.  The diagnoses were 
status post traumatic injury to the upper thoracic spine, 
with pain in the region; and four small forehead scars 
averaging 2 or 3 millimeters in diameter, and one on the 
bridge of the nose.  Photographs of the veteran's face were 
taken in conjunction with examination.

The veteran was again afforded an examination by the VA in 
December 1996.  He reported having had considerable pain in 
the thoracic spine since the in-service injury.  The pain 
occasionally radiated to the shoulders and arms.  The pain 
seemed to be getting progressively worse.  He found prolonged 
driving with his arms elevated to be difficult, and working 
overhead was extremely difficult.  He stated that he had 
retired as a carpenter in part because of problems working 
overhead.  An examination of the dorsal spine revealed rather 
dramatic tenderness when the upper dorsal area was palpated.  
The veteran reacted in a rather violent manner, complaining 
of exquisite pain and tenderness.  He had flexion of the 
dorsal spine of 20 degrees, and hyperextension was to 9 
degrees.  In other words, range of motion was 11 degrees.  
Lateral motion of the dorsal spine toward the left side was 5 
degrees, and to 10 degrees toward the right side.  When 
relaxed, there was no evidence of true muscle spasm.  There 
was no visible or palpable pathology.  The facial scars 
primarily involved the forehead and nose. He had one oblique 
and one transverse very close to the skin lines.  Each was 
about 3 centimeters in length of the mid and right forehead.  
Cosmetically, they were healing very kindly and could be seen 
only when looked for carefully.  There was no keloid 
formation or other deformity.  The impressions were facial 
scars following accident as described above, and traumatic 
arthritis of the dorsal spine.

The veteran was again afforded an examination by the VA in 
November 1998.  The claims folder was available and reviewed 
by the examiner in conjunction with the examination.  The 
veteran reported that he experienced radiation of pain 
throughout the right shoulder.  He stated that he had to 
sleep with his right arm elevated in order to relieve a 
portion of the back pain.  He related that the pain was 
increased with most any activity, and that his back became 
fatigued easily.  This was manifested by an increase in pain.  
The veteran referred to the facial scars over his forehead 
and on the bridge of his nose.  He indicated that they had 
not changed in forty years.  

An examination showed that back flexion was limited to 60 
degrees, and the fingertips came to fifteen inches to the 
floor.  Extension was limited to 8 degrees.  Lateral flexion 
was significantly reduced, but symmetrical at 15 degrees.  
Torso testing was reported by the veteran to be full, and 
this was confirmed by the examiner's observation, although 
the torso in the cervical spine and the thoracic spine was 
held quite stiff throughout this motion.  A facial 
examination revealed an 8-centimeter bluish irregular lesion 
over the forehead as well as two irregular         1-
centimeter incisions inferior to the greater lesion.  There 
was also a similar irregular bluish lesion over the bridge of 
the nose.  There appeared to be no keloid.  There were no 
adhesions, erythema or nodularity.  The tentative diagnoses 
were thoracic spine injury in 1958, with diminished range of 
motion and chronic pain, and facial scars.  An X-ray of the 
thoracic spine showed mild degenerative changes at 
approximately the T9 level.  The final diagnoses were mild 
degenerative arthritis of the thoracic spine and facial 
scars.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A. Traumatic arthritis of the thoracic spine

A 10 percent evaluation may be assigned for severe or 
moderate limitation of motion of the dorsal spine.  
Diagnostic Code 5291.

A 30 evaluation may be assigned for unfavorable ankylosis of 
the dorsal spine.  When the ankylosis is favorable, a 20 
percent evaluation is assignable.  Diagnostic Code 5288.

There is no question that the veteran experiences severe 
limitation of motion of the thoracic spine.  Indeed, his 
dorsal spine disability is now rated under the diagnostic 
code for ankylosis.  In fact, however, he continues to have 
some movement, albeit limited, of the thoracic spine.  There 
is no objective evidence that he has unfavorable ankylosis, 
and this finding is required in order to assign a higher 
rating in this case.  The medical findings on examination 
fail to demonstrate unfavorable ankylosis and such findings 
are of greater probative value than the veteran's allegations 
concerning the severity of his thoracic spine disability.  
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for an increased rating for 
traumatic arthritis of the thoracic spine.

The veteran's representative asserts that the veteran should 
be assigned a separate evaluation for degenerative arthritis 
of the thoracic spine.  He referred to an opinion from the 
General Counsel of the VA that authorized separate ratings 
for arthritis and instability of the knee.  See VAOPGCPREC 
23-97 (July 1, 1997).  This opinion applied only to the knee, 
not the thoracic spine.  In any event, the Board notes that 
the veteran has been granted service connection for traumatic 
arthritis of the thoracic spine, and his disability is 
currently assigned an evaluation in excess of that permitted 
for limitation of motion of that segment of the spine.  See 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5291 (1999) (10 
percent is maximum evaluation available for limitation of 
motion of dorsal (thoracic) spine); cf. Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain).  Therefore, a separate rating is not 
in order.

B.  Facial scars

A 30 percent evaluation may be assigned for severely 
disfiguring scars of the head, face or neck, especially if 
producing a marked or repugnant and unsightly deformity of 
the eyelids, lips, or auricles.  When moderately disfiguring, 
a 10 percent evaluation assignable.  Diagnostic Code 7800.  

The veteran has been afforded several VA examinations during 
the course of his appeal.  His facial scars have consistently 
been described as small.  Indeed, on one occasion, the 
examiner stated that the scars could only be observed if one 
was to look for them carefully.  The scars are healed, and 
there is no indication of erythema or adhesions.  The 
examination findings fail to establish that the scars are 
disfiguring, and there is no clinical evidence of any 
unsightly deformity, as shown by the photograph taken of the 
veteran's face.  The Board concludes, therefore, that the 
weight of the evidence is against the claim for an increased 
rating for facial scars.


ORDER

An increased rating for traumatic arthritis of the thoracic 
spine is denied.

An increased rating for facial scars is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

